ALD-176                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-1349
                                      ___________

                             JEFFERY ALONZO SIMMS,
                                               Appellant

                                           v.

                         Dr. HARRY FREEMAN, M.A. DR.;
                            ROBERTA DONNA BURNS;
                         DR..ROGERS; MAJOR CHAFFINS
                      ____________________________________

                    On Appeal from the United States District Court
                              for the District of Delaware
                            (D.C. Civil No. 10-cv-00708)
                     District Judge: Honorable Sue L. Robinson
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   April 28, 2011
         Before: SCIRICA, HARDIMAN AND VANASKIE, Circuit Judges

                             (Opinion filed: May 18, 2011)
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      In August 2010, Jeffrey Alonzo Simms, a Delaware state prisoner, filed suit

against the defendants under 42 U.S.C. § 1983, alleging that they provided “false”

medical care and treatment in July 2002 and August 2004. The District Court concluded
that Simms had failed to state a claim upon which relief could be granted because the

complaint was barred by the applicable statute of limitations. The District Court

dismissed the matter sua sponte under 28 U.S.C. §§ 1915A(b)(1) & 1915(e)(2)(B)(ii) and

ruled that amendment would be futile. Simms filed a motion for reconsideration in which

he said that he had presented violations of various federal and state statutes. He did not

address the statute-of-limitations issue. The District Court denied his motion.

       Simms appeals. We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise

plenary review over the dismissal of his claims. See Allah v. Seiverling, 229 F.3d 220,

223 (3d Cir. 2000). We review the denial of leave to amend for abuse of discretion. See

Lum v. Bank of Am., 361 F.3d 217, 223 (3d Cir. 2004). Generally, our review of an

order denying a motion for reconsideration also is for abuse of discretion, but to the

extent the denial is based on the interpretation and application of a legal precept, our

review is plenary. See Koshatka v. Philadelphia Newspapers, Inc., 762 F.2d 329, 333 (3d

Cir. 1985).

       On review, we will dismiss Simms’s appeal pursuant to 28 U.S.C. §

1915(e)(2)(B)(i) because it does not have an arguable basis in fact or law. See Neitzke v.

Williams, 490 U.S. 319, 325 (1989). The District Court did not err in dismissing the

complaint under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim on which relief

can be granted because it was apparent from the face of the complaint that the claims

were time-barred.

       If the allegations, taken as true, show that relief is barred by the applicable statute
                                              2
of limitations, a complaint is subject to dismissal for failure to state a claim. See Jones v.

Bock, 549 U.S. 199, 215 (2007); see also, e.g., Bethel v. Jendoco Constr. Corp., 570 F.2d

1168, 1174 (3d Cir. 1978). The running of the statute of limitations is an affirmative

defense. See Fed. R. Civ. P. 8(c). However, where that defense is obvious from the face

of the complaint and no development of the record is necessary, a court may dismiss a

time-barred complaint sua sponte under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a

claim. See, e.g., Fogle v. Pierson, 435 F.3d 1252, 1258 (10th Cir. 2006).

       In this case, Simms’s claims were subject to Delaware’s two-year statute of

limitations for personal injury actions. See Wilson v. Garcia, 471 U.S. 261, 275 (1985);

Napier v. Thirty or More Unidentified Fed. Agents, Employees or Officers, 855 F.2d

1080, 1087 n.3 (3d Cir. 1988); see also 10 Del. C. § 8119. His cause of action accrued

when he knew or should have known of the injury upon which his action is based. See

Sameric Corp. of Delaware v. City of Philadelphia, 142 F.3d 582, 599 (3d Cir. 1998). In

this case, Simms knew or should have known of any injury at the time of the two

incidents of which he complains, more specifically, in July 2002 and August 2004.

Because he filed his complaint more than two years later, in August 2010, his complaint

was time-barred and subject to dismissal.

       The District Court properly declined to grant reconsideration, as Simms presented

no grounds for reconsideration. In addition, in light of the clear untimeliness of the

claims (which Simms ignored in the motion for reconsideration that he filed), the District

Court did not abuse its discretion in concluding that amendment was futile. For these
                                              3
reasons, we will dismiss Simms’s appeal pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). We

also deny his “motion for reassessed records.”




                                            4